Order entered October 25, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-01260-CV

                             IN RE JEFFREY BORDOK, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-12565

                                          ORDER
       Before the Court’s is relator’s supplement to relator’s emergency motion in which relator

withdraws his October 22, 2018 Emergency Motion to Stay Trial Pending Mandamus Review.

We will treat relator’s supplement as a motion to withdraw the emergency motion and will take

no action on that motion.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE